TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00436-CV



   North Forest Independent School District; Dr. Linda Robinson, Individually and as a
     Member of the North Forest Independent School District Board of Trustees and
            Dr. Silvia Brooks Williams, Individually and as a Member of the
         North Forest Independent School District Board of Trustees, Appellants

                                               v.

 Michael L. Williams, State Commissioner of Education; and Lizzette Gonzales Reynolds,
      Chief Deputy Administrator and Deligee of Defendant Michael L. Williams,
                       State Commissioner of Education, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-13-001789, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellants have filed a motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed on Appellants’ Motion

Filed: October 3, 2013